Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2005

Dilworth v. Metro Life Ins Co
Precedential or Non-Precedential: Precedential

Docket No. 04-2480




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dilworth v. Metro Life Ins Co" (2005). 2005 Decisions. Paper 609.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/609


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 04-2480


                     ADRIENNE DILWORTH

                                  v.

        METROPOLITAN LIFE INSURANCE COMPANY


          On Appeal from the United States District Court
               for the Western District of Pennsylvania
                        (D.C. No. 01-00128)
     District Judge: Honorable Honorable Donetta W. Ambrose


                        Argued June 2, 2005

  Before: FUENTES, GREENBERG, and COWEN, Circuit Judges.

                      (Filed August 12, 2005)


Kenneth R. Behrend (Argued)
Behrend & Ernsberger
Union National Bank Building
306 Fourth Avenue, Suite 3001
Pittsburgh, PA 15222

   Attorney for Appellant

B. John Pendleton, Jr. (Argued)
Jessica Pici
McCarter & English
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102

   Attorneys for Appellee
                              __________

                     OPINION OF THE COURT

                              _________



GREENBERG, Circuit Judge.


                         I. INTRODUCTION

        This matter arises from a dispute regarding alleged
misrepresentations made to the plaintiff-appellant, Adrienne Dilworth,
when she purchased a life insurance policy from the Metropolitan Life
Insurance Company (hereinafter called “MetLife”) to insure her nine-
year old daughter, Aisha Sharif. In particular, Dilworth asserted
claims predicated on negligence, common law fraud and deceit,
violation of the Pennsylvania Unfair Trade Practices and Consumer
Protection Law, Pa. Stat. Ann. tit. 73, § 201-1 (West 1993)
(hereinafter called “UTPCPL”), breach of the implied covenant of
good faith and fair dealing, bad faith under 42 Pa. Cons. Stat. Ann. §
8371 (West 1998), and breach of fiduciary duty.1 The district court on
MetLife’s motion under Federal Rule of Civil Procedure 12(b)(6)
dismissed Dilworth’s claims for breach of the implied covenant of
good faith and fair dealing, bad faith, and breach of fiduciary duty.
Inasmuch as Dilworth has not appealed from the order of dismissal of
those claims, we are not concerned with them on this appeal.
Accordingly, at this point Dilworth’s claims are for negligence and
fraud and deceit, thus sounding in tort, or are statutory under the
UTPCPL.

        Subsequently, MetLife moved for summary judgment and the
court granted that motion by an order entered April 6, 2004. Dilworth
then moved for reconsideration of the order for summary judgment
but the court denied that motion by an order entered on May 10, 2004.
 The court’s bases for granting MetLife summary judgment were that


       1
          Dilworth brought the action in state court but MetLife removed
it to the district court on diversity of citizenship grounds. Thus, the
district court had jurisdiction under 28 U.S.C. §§ 1332, 1441. We have
jurisdiction under 28 U.S.C. § 1291.

                                   2
the statute of limitations barred all of Dilworth’s claims remaining
after the Rule 12(b)(6) dismissal, except those under the UTPCPL, as
her causes of action on the barred counts accrued when MetLife
delivered the policy more than two years before she brought this case.
In reaching this conclusion the court rejected Dilworth’s argument
that the discovery rule saved her claims. The court then held that the
UTPCPL claim failed on the merits as she had not relied justifiably on
MetLife’s misrepresentations when she purchased the policy.2
Dilworth appeals from these two orders. For the reasons we set forth
below we will reverse the orders of April 6, 2004, and May 10, 2004,
and will remand the case to the district court for trial.

       The circumstances leading to this litigation may be traced to
November 1, 1991, when Dilworth met with Haisela Dorsey, a
MetLife agent, regarding the purchase of a life insurance policy
insuring the life of her daughter.3 Dorsey had a close relationship to
Dilworth as she was Dilworth’s sister’s best friend. On that same day,
Dilworth signed an application for life insurance insuring her
daughter. Metlife subsequently issued the policy which provided for a
face amount of $75,000 and required monthly premium payments of
$39.75. MetLife delivered the policy on December 14, 1991, to
Dilworth who did not read it in detail but instead merely “skimmed”
it.4 App. at 255, 257, 258.

        Dilworth asserts that she believed that she was purchasing a
life-insurance policy requiring a minimal number of out-of-pocket
cash payments. She alleges that Dorsey, the MetLife sales agent,
represented that the policy would require her to make premium
payments for only nine years because after that period the remaining


       2
         Dilworth predicated a portion of her negligence claims on
MetLife’s alleged negligent supervision of its agents. The court granted
summary judgment on the negligent supervision claim both on statute of
limitations grounds and on the merits. Dilworth does not challenge the
summary judgment to the extent that the court granted it on the merits
and thus we do not set forth the court’s reasons for reaching its
conclusions on that point.
       3
        MetLife describes Dorsey in its brief as now being a “former”
representative. Appellee’s br. at 5.
       4
        We refer to Dilworth and her daughter interchangeably as the
“insured” in this opinion.

                                   3
premium payments would be fully funded. The policy was said to
“self-fund” through the use of accrued dividends, accumulated cash
value, and interest. Policies with such provisions commonly are
referred to as “vanishing premium” policies. Thus, Dilworth contends
that it was her understanding that “after nine, close to ten years, I
wouldn’t have to pay anything else into it.” App. at 250-51.

        In our experience defendants and their agents usually contest
the factual predicate underlying claims similar to those Dilworth
asserts. While MetLife may take that position at the trial, this case
nevertheless is unusual in that Dorsey, the MetLife sales agent,
acknowledged in her deposition that she had characterized the policy
to Dilworth as self-funding.5 Thus, Dorsey stated in her deposition
that:

                       The way it was supposed to be,
               it was an Accelerated Payment Plan to
               be paid up in ten years. She bought it to
               have college money for her daughter.
               And she bought it somewhere in ‘90, so
               by the year 2000 it was supposed to be
               paid up and then collect dividends.

                       It wasn’t anything like she was
               to get monthly dividend payments, no. It
               was to be a ten-year policy that would
               be paid up in ten years, and that there
               would be dividends – by the time [the
               daughter] was 95, [the daughter] was
               supposed to have millions of dollars,
               and she was supposed to be able to
               collect the money before death, because
               at 95, they can declare you legally dead,
               if she wanted to get the other part.

App. at 445. In the circumstances, we regard it as clear for purposes
of this appeal that Dorsey misled Dilworth. We also regard it as
established at this time that MetLife was hardly an innocent party in


       5
         Tran v. Metropolitan Life Insurance Co., 408 F.3d 130 (3d Cir.
2005), a case we discuss below, presents a more common situation with
respect to a defendant’s answer to a plaintiff’s claim that it made
misrepresentations when it sold the plaintiff an insurance policy.

                                  4
Dorsey’s conduct for she testified that MetLife instructed her to
inform her customers that the life insurance policies were guaranteed
to self-fund, even though this was not an accurate representation of
them:

                Q: And the dividends on the life
                insurance policies were not guaranteed
                either; right?

                A. They were not guaranteed. They told
                me that they were not guaranteed, but I
                was told to tell the clients that they were
                guaranteed.

App. at 446.6

        Notwithstanding Dorsey’s representations, the life insurance
policy that MetLife delivered to Dilworth did not provide that after a
minimal number of payments it automatically would self-fund.
Therefore, rather than providing for the premiums vanishing, the
policy required Dilworth to make monthly premiums, every month for
its duration. This requirement did not involve a short-term
undertaking as its premium schedule provided for monthly premiums
of $39.75 for 86 years.

        The appeal raises two questions that we discuss in detail: (1)
whether the district court erred in holding that Dilworth needed to
undertake a cursory examination of the policy to show due diligence
and that such a review would have revealed her injury thus depriving
her of the benefit of the discovery rule to overcome MetLife’s statute
of limitations defense; and (2) whether the district court erred in
holding that Dilworth’s UTPCPL claim failed as she could not
demonstrate that she justifiably had relied on the representations made
to her because the plain language of the policy expressly contradicted




       6
          We are setting forth the facts on this appeal in the light most
favorable to Dilworth as she appeals from an order granting summary
judgment against her and an order denying reconsideration of that order.
Thus, it should be understood that our opinion does not preclude MetLife
from contending at the trial that the facts were different.

                                    5
Dorsey’s alleged oral misrepresentations.7



                     II. STANDARD OF REVIEW

         On an appeal from an order entering summary judgment, we
undertake a de novo review and apply the same standard the district
court applies on such motions. Petruzzi’s IGA Supermarkets, Inc v.
Darling-Delaware Co., 998 F.2d 1224, 1230 (3d Cir. 1993).
Accordingly, summary judgment is appropriate only when "there is no
genuine issue as to any material fact and . . . the moving party is
entitled to a judgment as a matter of law." Fed. R. Civ. P. 56(c);
Union Pac. R.R. Co. v. Greentree Transp. Trucking Co., 293 F.3d
120, 125 (3d Cir. 2002). We view the record on appeal in the light
most favorable to the party who lost on summary judgment in the
district court. United States v. Diebold, Inc., 369 U.S. 654, 655, 82
S.Ct. 993, 994 (1962). The parties agree that Pennsylvania law,
including its statute of limitations, applies in this case. See Guaranty
Trust Co. v. York, 326 U.S. 99, 65 S.Ct. 1464 (1945); Erie R. Co. v.
Tompkins, 304 U.S. 64, 58 S.Ct. 817 (1938); Witherow v. Firestone
Tire & Rubber Co., 530 F.2d 160, 166 (3d Cir. 1976). Under
Pennsylvania law, a party seeking to benefit from the discovery rule to
delay the running of the statute of limitations has the burden of
establishing that she was unable to know of her injury and could not
ascertain that knowledge exercising reasonable diligence. Dalrymple
v. Brown, 701 A.2d 164, 167 (Pa. 1997) (citing Pocono Int'l Raceway
v. Pocono Produce, Inc., 468 A.2d 468, 471 (Pa. 1983)); Drelles v.
Mfgs. Life Ins. Co., No. 890 WDA 2004, 2005 WL 1545533, at *11,
  A.2d (Pa. Super. Ct. July 5, 2005). The standard of reasonable
diligence is objective. Rendez v. Rosenberg, 520 A.2d 883, 886 (Pa.
Super. Ct. 1987). If the discovery rule is applicable the statute of
limitations does not begin to run against a plaintiff during the period
in which she reasonably was unaware of her injury.

        The Pennsylvania Supreme Court has not spoken directly to
the issues raised on this appeal in a vanishing premium context. Thus,

        7
         Dilworth argues that by applying principles of “full faith and
credit under collateral estoppel or issue preclusion,” appellant’s br. at 2,
we should reverse the order for summary judgment by reason of certain
Pennsylvania state court decisions adverse to MetLife. We summarily
reject this argument without discussion.

                                     6
its decisions do not establish clear law to enable us to answer the
following questions: (1) whether Dilworth can demonstrate that she
acted with reasonable diligence and obtain the benefit of the discovery
rule when the precise terms of her policy possibly were inconsistent
with her reasonable expectations of what the policy contained; and (2)
whether her reasonable expectations excuse her failure to perform a
cursory examination of her insurance policy for purposes of delaying
the running of the statute of limitations? Therefore, we must predict
how that court would resolve these issues should it be called upon to
do so. See Robertson v. Allied Signal, Inc., 914 F.2d 360, 378 (3d
Cir. 1990). In this undertaking we examine: (1) what the
Pennsylvania Supreme Court has said in related areas; (2) the
"decisional law" of the Pennsylvania intermediate courts; (3)
opinions of federal courts of appeals and district courts applying state
law; and (4) decisions from other jurisdictions that have discussed the
issues we face here. Gruber v. Owens-Illinois Inc., 899 F.2d 1366,
1369-70 (3d Cir. 1990). Of course, it is implicit in our formulation of
the issues that, at least at this time, we regard Dilworth’s expectations,
predicated as they were on Dorsey’s statements, as reasonable.




                           III. DISCUSSION

       A. Whether the Statute of Limitations Bars Dilworth’s Tort
          Claims

        Dilworth contends that “the District Court erred in failing to
apply Pennsylvania’s Discovery Rule to toll the running of the statute
of limitations to [her] claims until such time as [she] could have
reasonably discovered the misrepresentations made by the
defendant[‘s] agents in order to induce the sale.” Appellant’s br. at 2.
The parties agree that (1) Pennsylvania’s two-year statute of
limitation, 42 Pa. Cons. Stat. Ann. § 5524(7) (West 2004), applies to
all of Dilworth’s claims except those she predicates on the UTPCPL;
(2) her causes of action accrued when she received the written




                                    7
insurance policy in December 1991;8 and (3) she did not file suit until
April 2000. Therefore, unless the discovery rule delayed the
triggering of the running of the statute of limitations, her claims,
except those premised on the UTPCPL, are barred by its two-year
filing requirement.9

        Dilworth contends that the district court erred in holding that
she needed to undertake a cursory examination of the policy to show
her reasonable diligence so as to justify the application of the
discovery rule. She predicates this argument on her contention that
her reasonable expectations as to the terms of the policy to be issued
caused her not to question whether the policy that MetLife issued was
actually the type of policy that the agent sold her.

         In discussing this point, we first note that the parties and the
district court seem to have conflated decisions of the Pennsylvania
courts defining the discovery rule’s requirement of “reasonable
diligence” with cases articulating what constitutes “justifiable
reliance” under the UTPCPL. The district court recognized that “a
plaintiff is entitled to exclude from the limitations period any ‘time
during which the injured party is reasonably unaware that an injury
has been sustained.’” District Court opinion at 5-6 (citing Dalrymple,
701 A.2d at 167) (emphasis in original). The court then concluded
that Dilworth “had sufficient information upon receipt of her policy
that, had she made a ‘cursory examination’ of the policy, she would
have discovered the injury.” Id. (citing Silverman v. Bell Sav. & Loan
Ass’n, 533 A.2d 110, 115 (Pa. Super. Ct. 1987)).

       We think that the district court’s approach may not have been


       8
         There may have been a ten-day delay after she received the
policy by reason of a right to examine provision in the policy, see
Drelles, 2005 WL 1545533, at *6, but in this case that delay would be
immaterial.
       9
         There is a six-year statute of limitations under the UTPCPL but
the district court held that the running of the statute of limitations on
Dilworth’s claims under the UTPCPL claim was tolled for a portion of
the period prior to her bringing this action by reason of a class action
brought against MetLife under the UTPCPL. The exclusion of this
period was sufficient to make her action timely under the UTPCPL.
Inasmuch as MetLife does not challenge that holding we do not discuss
it further.

                                    8
quite correct because Silverman did not involve a statute of
limitations issue and therefore the court should not have relied on that
case to define what constituted reasonable diligence for purposes of
the discovery rule. Rather, the Silverman court used the “cursory
examination” standard to determine, “whether a person’s reliance
upon a fraudulent misrepresentation [is] justifiable” in an action
“alleging fraudulent misrepresentation.” Silverman, 533 A.2d at
115.10

        We find the Pennsylvania Superior Court’s opinion in Toy v.
Metropolitan Life Insurance Co., 863 A.2d 1 (Pa. Super. Ct. 2004), to
be useful in considering the contours of the discovery rule in this case.
There the Superior Court recognized that there are different standards
to determine whether a plaintiff has exercised reasonable diligence to
ascertain the facts to justify a delay in the triggering of the statute of
limitations and the standards necessary to prove that a plaintiff
justifiably relied on a defendant’s representations to sustain a claim
under the UTPCPL. The Toy court affirmed the trial court’s decision
pursuant to the statute of limitations to bar the plaintiff’s tort claims –
because the language of the policy should have alerted her to her
claims and because she unreasonably delayed seeking the information
that would have alerted her to the fact that she had not received the
contract promised – but reversed the grant of summary judgment
against her on her UTPCPL claims, as the appellate court, unlike the
trial court, held that she justifiably could have relied on the agent’s
representations, despite the fact that a reading of the policy would
have revealed that her expectations were erroneous. Toy, 863 A.2d at
7-8, 12-13.

          It is important to note, however, that the Pennsylvania
Supreme Court never has held that the discovery rule mandates that an
insured inspect her policy to obtain the benefit of the discovery rule.
In fact, the examination requirement, and the derivative impact of
such a requirement which allows the insurer to use the language of an
insurance policy to defeat the reasonable expectations of the insured,
is at odds with the Pennsylvania Supreme Court’s justifiable reliance
jurisprudence. See Rempel, 370 A.2d at 369; see also In re: General

        10
          The district court, relying in part on Silverman, ultimately held
that Dilworth could not demonstrate reasonable diligence, and thus could
not satisfy one of the requirements for application of the discovery rule,
because a reasonable person would have discovered with a “cursory
examination” of the policy that the premiums did not, in fact, “vanish.”

                                    9
Am. Life Ins. Co. Sales Practices Litig. (Knouse v. General American
Life Ins. Co.), 391 F.3d 907, 914 (8th Cir. 2004) (hereinafter cited as
“Knouse”) (predicting that the Supreme Court of Pennsylvania would
import its reasonable expectations analysis into its discovery rule
jurisprudence and hold that in some circumstances in vanishing
premium cases an insured does not have a duty to read his policy and
discover his injury or risk).

        We, however, need not in this case predict whether the
Pennsylvania Supreme Court would deem it necessary for an insured
to perform a cursory examination of an insurance policy to
demonstrate due diligence for purposes of the discovery rule.
Assuming, without deciding, that in the exercise of reasonable
diligence an insured must make such a cursory review, such an
examination of the policy in this case would not have put Dilworth on
notice of the misrepresentations.11 Accordingly, even if armed with
the information she could have gleaned from a cursory examination of
the policy, Dilworth would not have been able to see that it did not
provide “vanishing premiums.”

        Therefore, we hold that the district court erred by holding that
the language of the policy dispositively demonstrated that a
reasonable person would have been put on notice that she had not
received a vanishing premium policy if she had performed a cursory
examination of the policy. The court erroneously focused on the fact
that the policy set forth the number of payments it required but did so
without examining whether the policy articulated the source of those
payments. Though the policy indicated that 86 years of payments
would be necessary, even if Dilworth had been aware of this provision
it would not have been inconsistent with the agent’s representation
that after the first nine or ten years of payments the remaining 77 or
76 years of payments would come from the accrued dividends,
accumulated cash value, and interest.12

       In this regard, the opinion of the Court of Appeals for the
Eighth Circuit in Knouse, 391 F.3d at 907, a diversity of citizenship


         11
        The district court treated Dilworth’s skimming of the policy as
having been something less than a cursory examination of it. On this
appeal we do not question this conclusion.
         12
              Of course, the payments would have stopped on the insured’s
death.

                                     10
case applying Pennsylvania law, is helpful. There the insurance
company led the plaintiffs to believe that they were purchasing
vanishing premium policies even though the company actually issued
traditional life insurance policies. As in the present case, the policies
required a specific number of payments. The plaintiffs brought suit
alleging, in part, fraud, deceit, and negligence. The insurance
company asserted that Pennsylvania’s two-year statute of limitations
barred the plaintiffs’ claims because they could, and should, have
discovered their alleged injuries when they received the policies. The
district court agreed with the insurance company and dismissed the
claims on summary judgment. On appeal the court of appeals,
however, reversed the orders of the district court, and remanded the
case for trial. The court of appeals stated:

               [T]here is nothing on the cover pages of
               any of the policies at issue here that
               would inexorably lead to a conclusion
               that plaintiffs (non-commercial,
               unsophisticated insureds) should have
               known that the vanishing premium
               concept allegedly explained to them
               would not occur as represented. Each
               cover page states only that plaintiffs had
               a right to examine each policy and that
               flexible premiums were ‘payable’ until
               each insured reached a certain age . . . .
               These provisions could be read by a
               reasonable unsophisticated insured as
               being completely consistent with the
               agents' alleged representations that the
               premiums paid by plaintiffs for a
               limited time, in combination with policy
               interest and dividends paid, would be
               sufficient to cover future premiums.

Id. at 913. See also Symanski v. Boston Mut. Life Ins. Co., 778
N.E.2d 16, 23-24 (Mass. App. Ct. 2002) (holding that policy
language which explicitly stated that premiums were to be paid once a
year for an extended period of time did not contradict the
representations of “vanishing premiums” made to induce the sale);
Asad v. Hartford Life Ins. Co., 116 F. Supp. 2d 960, 965 (N.D. Ill.
2000) (“While Hartford correctly states that the policy reveals that
premiums are to be paid for 46 years, ‘[t]he crux of the dispute


                                   11
between the parties is not whether the premiums are payable [for 46
years], but from what source the premiums should be derived.’”).

        We recently endorsed this approach in Tran v. Metropolitan
Life Insurance Company, 408 F.3d 130, 139 (3d Cir. 2005). We noted
in Tran that:

               [E]ven if Tran had read his policy or
               had it read to him, an examination of
               the policy terms would not necessarily
               have revealed that [the agent’s] alleged
               statements were false as to when
               premium payments would cease. The
               policy states that dividends may be used
               to pay premiums. Thus the policy term
               providing that premiums would be
               payable for fifty-nine years does not
               unambiguously mean that Tran would
               be required to pay those premiums out-
               of-pocket for that entire period of time.

        We agree with the courts in the above cited cases and believe
that even if Dilworth had made a cursory examination of her policy,
the information that she could have gleaned from making such an
examination would not, as a matter of law, have put her on notice of
her injury because reasonable minds could disagree as to whether the
information in the policy revealed that the premium payments did not
“vanish.” When the minimal information that a reasonable person can
be expected to glean from a “cursory” review of an insurance policy is
combined with the summary judgment standard, there clearly exists a
genuine issue of material fact as to whether the exercise of reasonable
diligence even if it included a cursory examination of the policy
would have uncovered the underlying injury in this case.

        Overall, we believe that the situation here is similar to that in
Drelles where the court said that even if the plaintiffs “were required
to scrutinize the policies, the policies themselves do not provide all
the information needed to determine whether [the agent]
misrepresented the vanishing premium insurance plans at the time of
the sale.” Drelles, 2005 WL 1545533, at *11. Therefore, inasmuch as
the discovery rule applies in this case, the district court’s grant of
summary judgment was inappropriate with respect to the claims that it



                                   12
held the statute of limitations barred.13



        B. Whether the District Court Erred In Granting Summary
           Judgment Based Upon Its Holding that Dilworth Could
           Not Demonstrate Justifiable Reliance As a Matter of Law

        Dilworth argues that the district court erred in granting
summary judgment against her with respect to her UTPCPL claims on
the merits even though they were not time-barred. In this regard, she
urges that a reasonable jury could have concluded that she justifiably
relied on the agent’s representations about the nature of the policy.
The district court held that Dilworth’s reliance was unjustified
because “the alleged oral misrepresentations [were] expressly
contradicted by the plain language of the policy and, accordingly,
plaintiff [could not] establish reasonable reliance on those
representations.” District Court opinion at 10-11.

       We believe that the district court’s disposition of Dilworth’s
UTPCPL claims was erroneous. The grant of summary judgment was
contrary to the holding of the Pennsylvania Superior Court in Toy,14
our holding in Tran,15 and the teaching of decisions of the
Pennsylvania Supreme Court. Overall, it is clear that Pennsylvania
law does not allow an insurer to use the explicit language of its
insurance policy to defeat the reasonable expectations of an insured, at
least when the insured’s expectations are based on the insurer’s or its


        13
          Once the discovery rule is factored into the statute of
limitations analysis it is uncertain when the statute of limitations started
to run in this case. The district court indicated that Dilworth contended
that she did not discover her claims until 1998 or 1999 but in its analysis
the time difference did not matter as either way the statute of limitations
barred Dilworth’s claims except those under the UTPCPL. Thus, we do
not bar MetLife on the remand from contending that even applying the
discovery rule Dorsey brought this action too late.
        14
         The Pennsylvania Superior Court recently followed Toy in
Drelles, indicating that the claim in Drelles was “identical to that
presented in Toy.” 2005 WL 1545533, at *13.
        15
         In fairness to the district court, we note that we decided Tran
long after the district court ruled here.

                                    13
agent’s representations, and that it is not unreasonable for insureds to
rely on the representations of the insurer’s agent rather than on the
contents of the insurance policy to understand the scope or cost of her
coverage. See, e.g., Rempel, 370 A.2d at 368; Bensalem Township v.
Int’l Surplus Lines Ins. Co., 38 F.3d 1303, 1309 (3d Cir. 1994). We
recognize, of course, that an insured’s evidence at trial may be
inadequate to prove that her reasonable expectations differ from the
provisions of the policy but in this case Dilworth is entitled to try to
do so.16

         In Tran we recently addressed a justifiable reliance issue
similar to that raised here. There we reversed the district court’s grant
of summary judgment in favor of MetLife under the UTPCPL because
there was a genuine issue of fact as to whether the insured justifiably
relied on representations the MetLife agent made regarding the nature
of the life insurance policy the insured had purchased. Tran, like the
case before us, involved alleged misrepresentations leading to the
insured erroneously believing he had purchased a vanishing premium
policy. As here, MetLife argued that the plaintiff’s reliance could not
be justified because the explicit text of the policy contradicted his
expectations. The district court in Tran granted summary judgment,
holding that the insured could not have justifiably relied on the
agent’s misrepresentations because the explicit language of the policy
contradicted the insured’s expectations. We reversed the judgment of
the district court, thoroughly documenting the Pennsylvania precedent
leading to our conclusion that “an insured has no duty to read a policy
unless it would be unreasonable not to do so.” 408 F.3d at 137-38.

        In this case the district court noted “that the alleged oral
misrepresentations are expressly contradicted by the plain language of
the policy and, accordingly, plaintiff cannot establish reasonable
reliance on those representations.” District Court Opinion at 10-11.
Therefore, as was the case in Tran, summary judgment was
inappropriate because the district court’s determination that Dilworth

       16
          Our opinion should not be overread. In a particular case it well
may be that an insured on the basis of naked allegations should not
survive a motion for summary judgment by asserting that the policy
differs from what she expected. Each case must stand on its own facts.
Thus, we do not intend our opinion to hold that Pennsylvania insurance
law is in a chaotic state. Here, however, Dilworth’s reasonable
expectations were predicated on what MetLife’s agent acknowledged she
told Dilworth.

                                   14
could not justifiably rely on the MetLife’s agent’s representations as a
matter of law rested almost entirely on the court’s erroneous
conclusion that Dilworth had a duty to read the policy and that the
language of the policy could defeat her reasonable expectations. As
we noted in Tran, “[w]e stress, as have the Pennsylvania courts, that
the issue of whether reliance on a representation is reasonable (or
justifiable) is generally a question of fact that should be presented to
the jury.” 408 F.3d at 139. Dilworth should have had the opportunity
to present her claims of justifiable reliance to a jury.



                         IV. CONCLUSION

        For the foregoing reasons, we will reverse the district court’s
orders of April 6, 2004, and May 10, 2004, and will remand this case
to the district court for further proceedings consistent with this
opinion.17




       17
         Our reversal and remand dispositions do not apply to
Dilworth’s negligent supervision claim because the court granted
MetLife summary judgment on this claim on the merits and she does not
challenge that disposition on this appeal. See supra note 2.

                                  15